Exhibit 10.1


AIRCRAFT TIME SHARING AGREEMENT


This Aircraft Time Sharing Agreement ("Agreement") is done this 17th day of
August, 2005 by and between US Home Corporation ("Lessor"), a
Delaware corporation whose address is c/o Lennar Corporation, 700 NW 107th
Avenue, Suite 400, Miami, Florida 33172, and Stuart Miller ("Lessee"), whose
address is c/o Lennar Corporation, 700 NW 107th Avenue, Suite 400, Miami,
Florida 33172 (collectively the "Parties").  It is intended that this Agreement
will meet the requirements of a "Time Sharing Agreement" as that term is defined
in FAR Section 91.501(c)(1) whereby Lessor will lease its Aircraft and flight
crew to Lessee.




RECITALS


WHEREAS, pursuant to the terms of Aircraft Lease (S/N 5607)) between Banc of
America Leasing & Capital, LLC and Lennar Aircraft I, LLC, entered into for the
purposes of Lennar Aircraft I, LLC leasing the aircraft, as described in Exhibit
A attached hereto ("Aircraft"), and the dry sublease between Lennar Aircraft I,
LLC and Lessor dated August 17, 2005 ("Sublease"), Lessor is subleasing the
Aircraft from Lennar Aircraft I, LLC and has the right and lawful authority to
enter into time sharing agreements, as defined in Section 91.501(c)(1) of the
Federal Aviation Regulations ("FAR"), with its officers and directors;


WHEREAS, Lessor has concluded an aircraft management agreement with Turnberry
Management III, Inc. dated August 17, 2005 to provide a fully qualified flight
crew to operate the Aircraft for the benefit of Lessor as well as for the
benefit of Lessee under the terms of this Agreement;


WHEREAS, Lessor and Lessee desire to lease said Aircraft with flight crew on a
non-exclusive time sharing basis;


WHEREAS, this Agreement sets forth the understanding of the Parties as to the
terms under which Lessor will provide Lessee with the use, on a periodic basis,
of the Aircraft;


WHEREAS, the use of the Aircraft will at all times be pursuant to and in full
compliance with the requirements of Federal Aviation Regulations ("FAR")
91.501(b)(6), 91.501(c)(1), and 91.501(d);


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:


1. Lessor agrees to lease the Aircraft to Lessee pursuant to the provisions of
FAR 91.501(c)(1) and to provide a fully qualified flight crew for all
operations. This Agreement shall commence on a date to be specified by Lessor
and communicated to the Lessee in writing (the “Effective Date”), and continue
for the remaining portion of the Calendar Year (“Calendar Year” being defined as
the period beginning January 1st of each year and ending December 31st of the
same year). Thereafter, this Agreement may be renewed by Lessor upon the
designation of a new Effective Date (the “New Effective Date”), in each
subsequent Calendar Year, in which case this Agreement shall continue on from
the New Effective Date for the remaining portion of that Calendar Year. Either
party may at any time terminate this Agreement upon thirty (30) days written
notice to the other party.



--------------------------------------------------------------------------------


 
2. Cost of Use of Aircraft.


(a) In exchange for use of the Aircraft, Lessee shall pay the direct operating
costs of the Aircraft up to the amount permitted pursuant to FAR 91.501 for any
flight conducted under this Agreement, but in no case shall such reimbursements
exceed the actual operating costs. Pursuant to FAR 91.501(d), those direct
operating costs shall be limited to the following expenses for each use of the
Aircraft:


(1) Cost of Fuel, Oil, Lubricants and Other Additives;


(2) Travel expenses of the crew, including food, lodging, and ground
transportation.


(3) Hangar and tie-down costs away from the Aircraft's base of operation.


(4) Insurance obtained for the specific flight.


(5) Landing fees, airport taxes, and similar assessments.


(6) Customs, foreign permit, and similar fees directly related to the flight.


(7) In flight food and beverages.


(8) Passenger ground transportation.


(9) Flight planning and weather contract services.


(10) An additional charge equal to 100 percent of the expenses listed in
sub-paragraph (a)(1) of this Section.


(b) Lessor shall invoice, and Lessee shall pay, for all appropriate charges, in
accordance with Section 4 hereof.


(c) In addition to the rental rate referenced in Section 2(a) above, Lessee
shall also be assessed the Federal Excise Taxes as imposed under Article 4261 of
the Internal Revenue Code, and any segment and landing fees associated with such
flight(s).


3. Taxes.


The parties acknowledge that, with the exception of 2.(7) and (8), the payments
specified in Section 2 from Lessee to Lessor are subject to the federal excise
tax imposed under Article 4261 of the Internal Revenue Code of 1986, as amended
(the “Commercial Transportation Tax”). Lessee shall pay to Lessor (for
remittance to the appropriate governmental agency) all Commercial Transportation
Tax applicable to flights of the Aircraft conducted hereunder. 



--------------------------------------------------------------------------------


 
4. Prepayment for Flights.


Upon the Effective Date hereof, Lessee shall deliver to Lessor $100,000 to fund
an account for the costs and payment of flights hereunder (the "Prepayment
Fund"). No interest shall be paid on the Prepayment Fund. Immediately upon
presentment of invoices for time-sharing flights, Lessor shall apply funds from
the Prepayment Fund to pay for and reimburse for all reimbursable expenses for
those flights. Monthly reconciliations shall be provided to Lessee which shall
set forth the expenses of each specific flight through the last day of the month
in which any flight or flights for the account of Lessee occur, which expenses
shall conform to FAR Part 91.501(d). Upon termination of this Agreement, any
funds remaining in the Prepayment Fund shall be returned to Lessee within thirty
(30) days.


5. Operating Expenses.


Lessor will pay all expenses related to the operation of the Aircraft for
time-sharing flights when such expenses are incurred, using the Prepayment Fund.
Lessor will provide a monthly reconciliation to Lessee for the expenses
enumerated in paragraph 2 above on the last day of the month in which any flight
or flights for the account of Lessee occur. In the event that the net balance of
the Prepayment Fund respecting any monthly reconciliation is less than $100,000,
Lessee shall replenish the Prepayment Fund in an amount such that on the first
day of the following month the account shall be funded in an amount not less
than $100,000. In the event expenses exceed the Prepayment Fund in any given
month, Lessee shall pay such additional expenses upon receipt of the invoice for
the amounts exceeding the Prepayment Fund, which invoice shall be presented
within fifteen (15) days of the time such expenses are incurred.


6. Flight Crew.


Lessor shall pay for and provide a qualified flight crew for all flight
operations under this Agreement. In accordance with applicable Federal Aviation
Regulations, the qualified flight crew provided by Lessor will exercise all of
its duties and responsibilities in regard to the safety of each flight conducted
hereunder. Lessee specifically agrees that the flight crew, in its sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action which in the considered judgment of the pilot in command is
necessitated by considerations of safety. No such action of the pilot in command
shall create or support any liability for loss, injury, damage or delay to
Lessee or any other person. The parties further agree that Lessor shall not be
liable for delay or failure to furnish the Aircraft and crew pursuant to this
Agreement when such failure is caused by government regulation or authority,
mechanical difficulty, war, civil commotion, strikes or labor disputes, weather
conditions, or acts of God.


7. Operational Control.


Lessor shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights and shall retain full authority
and control, including exclusive operational control, and possession of the
Aircraft at all times during the term of this Agreement. In accordance with
applicable FARs, the qualified flight crew provided by Lessor will exercise all
required and/or appropriate duties and responsibilities in regard to the safety
of each flight conducted hereunder. The Pilot-In-Command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made and all other matters relating to operation of the
Aircraft. Lessee specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
which, in the sole judgment of the Pilot-In-Command, could compromise the safety
of the flight and to take any other action which, in the sole judgment of the
Pilot-In-Command, is necessitated by considerations of safety. No such action of
the Pilot-In-Command shall create or support any liability to Lessee or any
other person for loss, injury, damages or delay. The Parties further agree that
Lessor shall not be liable for delay or failure to furnish the Aircraft and crew
pursuant to this Agreement, whether such failure is caused by government
regulation or authority, mechanical difficulty or breakdown, war, civil
commotion, strikes or labor disputes, weather conditions, acts of God or other
circumstances beyond Lessor's reasonable control. Lessee agrees that Lessor's
operation of aircraft is within the operation guidelines of the Lessor's Flight
Operations Department manual the crews are responsible to operate within, the
guidelines of FAR 91, and the Lessor's Flight Operations Department manual.



--------------------------------------------------------------------------------


 
8. Covenants Regarding Aircraft Maintenance.


The Aircraft has been inspected in accordance with the provisions of FAR Part
91. Lessor shall, at its own expense, inspect, maintain, service, repair,
overhaul, and test the Aircraft in accordance with FAR Part 91. The Aircraft
will remain in good operating condition and in a condition consistent with its
airworthiness certification, including all FAA-issued airworthiness directives
and mandatory service bulletins. In the event that any non-standard maintenance
is required during any applicable lease term, Lessor, or Lessor's
Pilot-In-Command, shall immediately notify Lessee of the maintenance required,
the effect on the ability to comply with Lessee's dispatch requirements and the
manner in which the Parties will proceed with the performance of such
maintenance and conduct of the balance of the planned flight(s).


9. No Warranty.


NEITHER LESSOR (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED TO MAKE
OR HAVE MADE ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN
OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR
COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.


10. Use of the Aircraft.


(a) Lessee may use the Aircraft from time to time, with the permission and
approval of Lessor's Flight Operations Department, for any and all purposes
allowed by FAR 91.501(b)(6). Lessee's use shall include use of the Aircraft for
the benefit of any related family member.



--------------------------------------------------------------------------------


 
(b) Lessee represents, warrants and covenants to Lessor that:


(1) Lessee will use each Aircraft for and on his own account only and will not
use any Aircraft for the purposes of providing transportation of passengers or
cargo in air commerce for compensation or hire;


(2) Lessee shall refrain from incurring any mechanics or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, and
Lessee shall not attempt to convey, mortgage, assign, lease or any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien;


(3) during the term of this Agreement, Lessee will abide by and conform to all
such laws, governmental, and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing Lessee;


(c) Lessee shall provide Lessor's Flight Operations Department with notice of
his desire to use the Aircraft and proposed flight schedules as far in advance
of any given flight as possible, and in any case, at least forty-eight (48)
hours in advance of Lessee's planned departure. Requests for flight time shall
be in a form, whether written or oral, mutually convenient to, and agreed upon
by the Parties. In addition to the proposed schedules and flight times Lessee
shall provide at least the following information for each proposed flight at
least one hour prior to scheduled departure as required by the Lessor or
Lessor's flight crew:


(1) proposed departure point;


(2) destination;


(3) date and time of flight;


(4) the number and identity of anticipated passengers and relationship to the
Lessee;


(5) the nature and extent of luggage and/or cargo to be carried;


(6) the date and time of return flight, if any; and


(7) any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor's flight crew.


(d) Lessor shall notify Lessee as to whether or not the requested use of the
Aircraft can be accommodated and, if not, the Parties shall discuss
alternatives.


(e) Lessor's prior planned utilization of the Aircraft will take precedence over
Lessee's use. Additionally, any maintenance and inspection of the Aircraft takes
precedence over scheduling of the Aircraft unless such maintenance or inspection
can be safely deferred in accordance with applicable laws and regulations and
within the sound discretion of the Pilot-In-Command.



--------------------------------------------------------------------------------


 
(f) Lessor shall have sole and exclusive authority over the scheduling of the
Aircraft, including which Aircraft is used for any particular flight.


(g) Lessor shall not be liable to Lessee or any other person for loss, injury,
or damage occasioned by the delay or failure to furnish the Aircraft and crew
pursuant to this Agreement for any reason.


11. Base of Operations.


For purposes of this Agreement, the base of operation of the Aircraft is Opa
Locka, Florida, with occasional operations at Miami and Ft. Lauderdale FBO's;
provided, that such base may be changed permanently upon notice from Lessor to
Lessee.


12. Successors and Assigns.


Neither this Agreement nor any party’s interest herein shall be assignable
without the other party’s written consent thereto. This Agreement shall inure to
the benefit of and be binding upon the parties hereto, their heirs,
representatives, successors and permitted assigns.


13. Notices.


All notices and other communications under this Agreement shall be in writing
(except as permitted in Section 10(c)) and shall be given (and shall be deemed
to have been duly given upon receipt or refusal to accept receipt) by personal
delivery, the next business day if given by facsimile (with a simultaneous
confirmation copy sent by first class mail properly addressed and postage
prepaid) or by a reputable overnight courier service, addressed as follows:


If to Lessor:


General Counsel
US Home Corporation
c/o Lennar Corporation
700 NW 107th Avenue, Suite 400
Miami, FL 33172
Phone: (305) 229-6400
Fax: (305) 229-6650


With a copy to:


Winston I. Lowe, Esquire
Buchanan Ingersoll PC
1835 Market Street, 14th Floor
Philadelphia, PA 19103
Phone: (215) 665-3921
Fax: (215) 665-8760



--------------------------------------------------------------------------------


 
If to Lessee:


Stuart Miller
c/o Lennar Corporation
700 NW 107th Avenue, Suite 400
Miami, FL 33172
Phone: (305) 229-6400
Fax: (305) 229-6650


or to such other person or address as either party shall from time to time
designate by writing to the other party.


14. Governing Law and Consent to Jurisdiction.


This Agreement is entered into under and is to be construed in accordance with
the laws of the State of Delaware. The parties hereby consent and agree to
submit to the exclusive jurisdiction and venue of any state or federal court in
the State of Delaware in any proceedings hereunder, and each hereby waives any
objection to any such proceedings based on improper venue or forum
non-conveniens or similar principles. The parties hereto hereby further consent
and agree to the exercise of such personal jurisdiction over them by such courts
with respect to any such proceedings, waive any objection to the assertion or
exercise of such jurisdiction and consent to process being served in any such
proceedings in the manner provided for the giving of notices hereunder.


15. Truth-in-Leasing.


The Lessor shall mail a copy of this Agreement for and on behalf of both Parties
to the addresses set forth in Section 13 above within twenty-four (24) hours of
its execution, as provided by FAR Section 91.23(c)(1). Additionally, Lessor
agrees to comply with the notification requirements of FAR Section 91.23 by
notifying by telephone at 954-635-1300, or in person at 1050 Lee Wagner
Boulevard, Suite 201, Ft. Lauderdale, Florida 33315, the FAA Flight Standards
District Office at least forty-eight (48) hours prior to the first flight under
this Agreement.


(a) LESSOR CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED IN ACCORDANCE WITH THE
PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS AND THAT ALL
APPLICABLE REQUIREMENTS FOR THE AIRCRAFT'S MAINTENANCE AND INSPECTION THEREUNDER
HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS
AGREEMENT.


(b) LESSOR, WHOSE ADDRESS APPEARS IN PARAGRAPH 13 ABOVE AND WHOSE AUTHORIZED
SIGNATURE APPEARS BELOW, AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER THE
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, LESSOR SHALL BE KNOWN AS, CONSIDERED
AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT AND THAT LESSOR UNDERSTANDS
ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.



--------------------------------------------------------------------------------


 
(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.


16. Possession.


Lessee certifies that it lawfully possesses the Aircraft and has the authority
to enter into this Agreement.


17. Subordination.


This Agreement is subject to the terms and provisions of that certain Aircraft
Lease (S/N 5607) dated as of February 15, 2005 (the "Banc of America Lease")
between Banc of America Leasing & Capital, LLC ("Banc of America") and Lennar
Aircraft I, LLC and any related documents, agreements or instruments of any kind
whatsoever. Without limiting the generality of the foregoing, the rights of
Lennar Aircraft I, LLC, Lessor, Lessee and any other party, person or entity of
any kind whatsoever claiming through any of Lennar Aircraft I, LLC, Lessor or
Lessee with respect to the Aircraft (and any and all proceeds thereof,
including, any insurance proceeds) shall be subject and subordinate in all
respects to any and all of the rights, privileges, powers, entitlements,
benefits, remedies, title or interests of Banc of America in or to the Aircraft
(and any and all proceeds thereof, including, any insurance proceeds),
including, all of its rights and remedies under or in connection with the Banc
of America Lease and any related documents, agreements or instruments of any
kind whatsoever. In addition, and notwithstanding anything to the contrary set
forth in this Agreement or otherwise, upon the occurrence of any Event of
Default (as such term is defined in the Banc of America Lease) under or in
connection with the Banc of America Lease, this Agreement shall automatically
and immediately terminate.


18. Representations of Lessor. Lessor represents and warrants that:


(a) It has the right, power and authority to enter into and perform its
obligations under this Agreement, and the execution and delivery of this
Agreement by Lessor have been duly authorized by all necessary action on the
part of Lessor. This Agreement constitutes a legal, valid and binding obligation
of Lessor, enforceable in accordance with its terms.


(b) It is a corporation duly organized, existing and in good standing under the
laws of the State of Delaware and has all necessary power and authority under
applicable law and its organizational documents to own or lease its properties
and to carry on its business as presently conducted.


(c) It is a “citizen of the “United States” as defined in Article 40102(a)(15)
of Title 49, United States Code.


19. Representations of Lessee. Lessee represents and warrants that:


(a) It will use the Aircraft for and on account of its own business only in
strict accordance with the provisions of this Agreement, and specifically in
accordance with FAR 91.501, and will neither sell seats to passengers nor sell
space for cargo or otherwise use the Aircraft for the purpose of providing
transportation of passengers or cargo in air commerce for compensation or hire.



--------------------------------------------------------------------------------


 
(b) It shall refrain from incurring any mechanics or other lien in connection
with inspection, preventive maintenance, maintenance or storage of the Aircraft
or otherwise, whether permissible or impermissible under this Agreement, and
that it shall refrain from attempting to convey, mortgage, assign, lease or any
way alienate the Aircraft or from creating any kind of lien or security interest
involving the Aircraft, or do anything or take any action that might mature
through notice or the passage of time into such a lien.


(c) During the term of this Agreement, it will abide by and conform to all such
laws, governmental and airport orders, rules and regulations, as shall from time
to time be in effect relating in any way to the operation and use of the
Aircraft by a time-sharing Lessee, including, without limitation, Part 91 of the
FARs.


20. Limitation of Liability; Indemnification.


EACH PARTY AGREES THAT (A) THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED,
(B) ITS RIGHTS TO INDEMNIFICATION FROM THE OTHER PARTY UNDER THIS SECTION, AND
(C) ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A MATERIAL BREACH OF
THE OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT ARE THE SOLE REMEDIES FOR ANY
DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED
HEREUNDER OR CONTEMPLATED HEREBY.


EXCEPT AS SET FORTH IN THIS SECTION 17, EACH PARTY WAIVES ANY RIGHT TO RECOVER
ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES
PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER
PARTY FOR ANY CLAIMED INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR
FOR ANY DAMAGES CONSISTING OF DAMAGES FOR LOSS OF USE OR DEPRECIATION OF VALUE
OF THE AIRCRAFT, LOSS OF PROFITS OR INSURANCE DEDUCTIBLE.


The provisions of this Section 20 shall survive the termination or expiration of
this Agreement.


21. Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement, binding on all the parties notwithstanding that all the parties are
not signatories to the same counterpart.



--------------------------------------------------------------------------------


 
22. Further Acts.


Lessor and Lessee shall from time to time perform such other and further acts
and execute such other and further instruments as may be required by law or may
be reasonably necessary to: (i) carry out the intent and purpose of this
Agreement; and (ii) establish, maintain and protect the respective rights and
remedies of the other party.


23. Entire Agreement.


This Time Sharing Agreement constitutes the entire understanding among the
Parties with respect to its subject matter, and there are no representations,
warranties, rights, obligations, liabilities, conditions, covenants, or
agreements other than as expressly set forth herein.


24. Severability.


In the event that any one or more of the provisions of the Agreement shall for
any reason be held to be invalid, illegal, or unenforceable, those provisions
shall be replaced by provisions acceptable to both Parties to this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.



 
Lessor:


US HOME CORPORATION


By: /s/ L. Christian Marlin                          





Lessee:


/s/ Stuart Miller                                        
Stuart Miller

 

--------------------------------------------------------------------------------

